 


114 HR 4057 IH: Interstate Swatting Hoax Act
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4057 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2015 
Ms. Clark of Massachusetts (for herself and Mr. Meehan) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to establish a criminal violation for using false communications with the intent to create an emergency response, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Interstate Swatting Hoax Act.  2.False communications with the intent to cause an emergency response (a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following new section: 
 
1041.False communications with the intent to cause an emergency response. 
(a)Criminal violationWhoever, with the intent to cause an emergency response by any law enforcement agency, in the absence of circumstances requiring such a response, uses a telecommunications system, the mails, or any other facility of interstate or foreign commerce to knowingly transmit false or misleading information indicating that conduct has taken, is taking, or will take place that may reasonably be believed to constitute a violation of any State or Federal criminal law, or endanger public health or safety, shall—  (1)if an emergency response results, be fined under this title or imprisoned not more than 5 years, or both; 
(2)if serious bodily injury (as defined in section 1365) results, be fined under this title or imprisoned not more than 20 years, or both;  (3)if death results, be fined under this title or imprisoned for any number of years or for life, or both; and 
(4)in any other case, be fined under this title or imprisoned not more than 1 year, or both.  (b)Civil actionWhoever, with the intent to cause an emergency response by any law enforcement agency, in the absence of circumstances requiring such a response, uses a telecommunications system, the mails, or any other facility of interstate or foreign commerce to knowingly transmit false or misleading information indicating that conduct has taken, is taking, or will take place that may reasonably be believed to constitute a violation of any State or Federal criminal law, or endanger public health or safety, is liable in a civil action to any party incurring expenses incident to any emergency response to that conduct, for those expenses. 
(c)Reimbursement (1)In generalThe court, in imposing a sentence on a defendant convicted of an offense under subsection (a), shall order the defendant to reimburse any party for expenses for an emergency response necessitated by such offense. 
(2)LiabilityA person ordered to make reimbursement under this subsection shall be jointly and severally liable for such expenses with each other person, if any, who is ordered to make reimbursement under this subsection for the same expenses.  (3)Civil judgmentAn order of reimbursement under this subsection shall, for the purposes of enforcement, be treated as a civil judgment. 
(d)DefinitionsIn this section: (1)Emergency responseThe term emergency response means any action taken by law enforcement personnel to immediately respond to an event that threatens or may reasonably be believed to threaten public health or safety. 
(2)Law enforcement agencyThe term law enforcement agency means any public agency of the United States, a State, or a political subdivision of a State charged with policing functions. (3)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe. 
(4)Telecommunications systemThe term telecommunications system means any interactive computer service or electronic communication service or electronic communication system of interstate commerce. . (b)Technical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
1041. False communications with the intent to cause an emergency response..  
 
